Citation Nr: 0943724	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to exposure to herbicides.

2.  Entitlement to service connection for cataracts, 
including as due to exposure to herbicides.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for residuals of post-
surgical bilateral pseudoaphakia, including as due to 
exposure to herbicides.

5.  Entitlement to service connection for cystoid macular 
edema of the left eye, including as due to exposure to 
herbicides.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for chronic bronchitis.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from July 1954 
to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The Veteran presented testimony at a Board personal hearing 
before the undersigned Acting Veterans' Law Judge in July 
2009 in Manila, Republic of the Philippines.  A transcript of 
this hearing has been associated with the Veteran's claims 
folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
hypertension, cataracts, residuals of post-surgical bilateral 
pseudoaphakia, cystoid macular edema of the left eye, and 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service; the 
Veteran experienced chronic hearing loss in service, with 
hearing impairment diagnosed in service; experienced 
continuous hearing loss after service separation; and has a 
current disability of hearing loss. 

2.  A diagnosed disability of chronic bronchitis is not 
demonstrated by the evidence of record.  

3.  A diagnosed disability of allergic rhinitis is not 
demonstrated by the evidence of record.

4.  There was no joint injury or disease in service; no 
chronic symptoms of arthritis, including joint pain, or 
findings, or diagnosis of arthritis in service; arthritis did 
not manifest to a compensable degree within one year of 
service separation; and the Veteran's arthritis was not 
continuous since service separation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 
3.309 (2009).  

2.  The Veteran's chronic bronchitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  The Veteran's allergic rhinitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  The Veteran's arthritis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims for 
service connection for hearing loss, chronic bronchitis, 
allergic rhinitis, and arthritis in the June 2007 rating 
decision, he was provided notice of the VCAA in April 2007.  
An additional VCAA letter was sent in May 2007.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished a Statement of the Case in March 2008.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon review, the Board has concluded that a remand for 
physical examination of the Veteran and/or a medical nexus 
opinion for his claimed chronic bronchitis, allergic 
rhinitis, and arthritis claims is not warranted.  Regarding 
these claims, the Board finds there is no evidence of in-
service injury or disease.  In the absence of in-service 
injury or disease, referral for a medical nexus opinion 
and/or physical examination is not necessary.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
That is, any medical opinion obtained would of necessity be 
based on the Veteran's own unsubstantiated statements as to 
what occurred during service.  The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

All relevant evidence necessary to decide the issues on 
appeal has been identified and obtained.  The evidence of 
record includes service treatment records, service personnel 
records, private medical records, and statements and 
testimony from the Veteran.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 
38 C.F.R. § 3.309(a).  Applicable regulations provide that 
impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, it is well to 
observe that these provisions deal with the question of 
whether a particular disease or injury occurred in service; 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board recognizes the Veteran's combat status, as 
indicated on his DD 214.  Accordingly, 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are for application in this case.

Service Connection for Hearing Loss

The Veteran seeks service connection for current bilateral 
hearing loss, as directly related to his service.  At the 
Board personal hearing in July 2009, the Veteran testified 
that he was exposed to loud noises in service while passing 
ammunition  that was loaded into the ship's guns.   

After a review of the evidence, the Board finds that the 
Veteran experienced acoustic trauma in service.  The Board 
finds the Veteran's testimony of exposure to loud noise of 
gun fire to be credible.  Service personnel records show that 
the Veteran's military occupational specialty was a stock 
clerk, and that he was stationed aboard the U.S.S. Hunley, a 
submarine tender.  His testimony at the personal hearing was 
that he helped pass ammunition to load the guns aboard the 
U.S.S. Hunley.  Service personnel records show that the 
Veteran earned the Vietnam Service Medal with FMF Combat 
Operation Insignia, and the Vietnam Campaign Medal with 
device.  

The Board also finds that the Veteran experienced chronic 
hearing loss in service, with hearing impairment was 
diagnosed in service.  Service treatment records reflect that 
that the Veteran had normal hearing upon entry into service 
in July 1954.  There is no evidence that demonstrates that, 
at entry into service, the Veteran suffered from impaired 
hearing.  For these reasons, the Board finds that this 
disorder did not pre-exist service and that the Veteran's 
hearing is presumed to have been in sound condition at entry 
into service.  See 38 U.S.C.A. § 1111.  

During service, an April 1966 Report of Medical Examination 
noted "defective auditory acuity AS at 500 cps."  A 
December 1970 service treatment record reflects complaints of 
hearing loss, despite having his ears cleaned.  The Veteran 
was diagnosed with externa otitis.  Hearing loss was also 
evident upon separation from service in January 1974.  (See 
January 1974 Report of Medical Examination).

The Board also finds that the Veteran experienced chronic 
symptoms of hearing loss since service separation.  As noted, 
even at service separation, the Veteran reported hearing 
loss, and hearing loss was noted.  The Veteran has credibly 
reported continuous post-service hearing loss.  The Board 
notes that the Veteran is competent to provide a report of 
continuity of hearing loss symptoms since service.  His 
assertion of a chronic disability dating back to service is 
consistent with the evidence of record, notably his in-
service examination reports.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a Veteran is competent to report that on 
which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a Veteran is not competent 
to offer opinions on medical diagnosis or causation).  In 
addition, post-service private treatment records reflect a 
diagnosis of noise induced hearing loss.  (See February 2007 
Medical Abstract from St. Michael Medical Center; January 
2007 Examination from Manila Hearing Aid Center).

Combining the credible testimony of the Veteran regarding 
noise exposure in service, chronic hearing loss symptoms in 
service, and continuous hearing loss since service with 
service treatment records showing hearing loss complaints and 
diagnosis in service, and post-service records showing 
current hearing loss disability according to 38 C.F.R. 
§ 3.385, the Board finds that the weight of the evidence for 
and against the claim for service connection for bilateral 
hearing loss is at least in relative equipoise.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for service connection for hearing loss 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Bronchitis and Rhinitis

The Veteran contends, without any detail, that he suffers 
from chronic bronchitis and recurrent rhinitis since service.  
(See July 2009 hearing transcript, p. 10).  The service 
treatment records fail to show complaints, findings, or 
treatment for bronchitis or rhinitis while in service.  
Although the service treatment records reflect that the 
Veteran was diagnosed with pneumonia in February 1961, the 
physician subsequently changed the diagnosis to pharyngitis.  
At the January 1974 service separation examination, the 
Veteran denied any history or complaints of any symptoms, 
including denial of ear, nose, or throat trouble, sinusitis, 
hay fever, shortness of breath, or chronic cough.  Clinical 
examination at the January 1974 service separation 
examination reflects normal findings of the sinuses, mouth, 
throat, head, face, and neck.

The Board finds that the Veteran did not experience 
continuous post-service symptoms of chronic bronchitis or 
allergic rhinitis.  At the January 1974 service separation 
examination, the Veteran denied any complaints of any kind, 
and was clinically evaluated as normal.  Post-service 
treatment records reflect no diagnosis of or treatment for 
chronic bronchitis and allergic rhinitis.

Additionally, the competent evidence fails to show that the 
Veteran has current diagnosed disabilities of chronic 
bronchitis or allergic rhinitis.  A diagnosed identifiable 
underlying malady or condition is needed to constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of current diagnoses of a chronic bronchitis 
and allergic rhinitis, service connection is not warranted.  
The case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims for service connection for 
chronic bronchitis and allergic rhinitis, and these claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Arthritis

The Veteran contends that his currently diagnosed arthritis 
is related to active duty service.  At the July 2009 Board 
personal hearing, the Veteran testified that he first 
experience intermittent joint pain in service.  (See July 
2009 Hearing Transcript p. 9).

After a review of the evidence, the Board finds that there 
was no joint injury or disease in service, and no chronic 
symptoms of arthritis, including joint pain, or findings, or 
diagnosis of arthritis in service.  Service treatment records 
are negative for complaints, findings, diagnosis, or 
treatment for arthritis.  There is no evidence of an in-
service injury or disease of the joints.  At the January 1974 
service separation examination, the Veteran denied any 
history or complaints of swollen or painful joints, 
arthritis, rheumatism, bursitis, bone or joint deformity, 
lameness, painful shoulder or elbow, recurrent back pain, 
trick or locked knee, foot trouble or any other symptoms.  
Clinical examination at the January 1974 service separation 
examination reflects normal findings of all joints examined.  

The Board finds that the weight of the evidence also shows 
that symptoms of arthritis, including joint pain, were not 
continuous since service separation.  At the January 1974 
service separation examination, the Veteran denied any 
complaints of joint symptoms of any kind, and was clinically 
evaluated as normal.  The Veteran first complained of 
arthritis symptoms many years after service, and was 
diagnosed with arthritis many years after service in 2005, as 
indicated on his April 2007 claim.  At the July 2009 Board 
hearing, the Veteran testified that he could not remember 
when joint pains began because it had been such a long time 
ago.  Notably, the Veteran has not even asserted continuity 
of arthritis symptoms after service, only a belief that 
current arthritis symptoms are somehow related to service.  

The Board also finds that arthritis did not manifest to a 
compensable degree within one year of service separation; and 
the Veteran's arthritis was not continuous since service 
separation.  Because arthritis did not manifest to a degree 
of 10 percent within one year from separation from service, 
it may not be presumed to have been incurred in service.  See 
38 C.F.R. §§ 3.307, 3.309.  

As there is no in-service joint injury or disease, and no 
evidence of even symptoms of arthritis in service, there is 
no in-service injury or disease to which the currently 
diagnosed arthritis or claimed symptoms of arthritis could be 
related.  In addition, there is no continuity of 
symptomatology of arthritis that could support an opinion of 
nexus to service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for arthritis, and service connection 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for chronic bronchitis is denied.

Service connection for allergic rhinitis is denied.

Service connection for arthritis is denied. 




REMAND

With regard to the duty to assist a claimant, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) discussed the steps to be 
taken in determining whether a VA examination is necessary 
prior to final adjudication of a claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

Given that that the Veteran was exposed to Agent Orange and 
other herbicides in service, and in light of the recent 
medical treatment records received with a diagnoses of 
hypertension, cataracts, post-surgery bilateral 
pseudoaphakia, and cystoid macular edema of the left eye, the 
Board finds that the Veteran should be afforded a VA 
examination of the current disorders and a medical nexus 
opinion as to the relationship of the currently claimed 
disorders and service, to include exposure to herbicides or 
other chemicals during service.  

With regard to hypertension, the Board notes that his in-
service treatment records reflect that the Veteran had a 
blood pressure reading of 136/90 during service.  (See 
January 1968 Report of Medical History).  

With regard to an eye disorder(s), service treatment records 
reflect that  the Veteran wore glasses or contact lenses 
(defective vision 20/50 and 20/70 correctable to 20/25).  
(See April, 1966, January 1968 and January 1974 Reports of 
Medical History).  A July 1962 service treatment record 
reflects that the Veteran complained that he kept seeing a 
"black spot."  The Veteran had something embedded "F/B OS... 
[that] appeared to be infected."  The treatment record noted 
that the Veteran wore an eye patch with eye taped open to 
prevent further damage.  

Therefore, the AOJ should undertake further development 
necessary to decide these claims for service connection, 
including additional VA examinations and medical nexus 
opinions based on an accurate and complete history of in-
service exposures and injuries.

Further, the Veteran underwent a VA examination in June 2007 
for his peripheral neuropathy.  He told the VA examiner that 
he was a store keeper for the United States Navy for twenty 
years and that he was assigned to Vietnam in 1969, where he 
was exposed to Agent Orange.  The Veteran was diagnosed with 
idiopathic peripheral neuropathy.  Although the examiner 
diagnosed the Veteran with peripheral neuropathy, the VA 
examiner did not opine as to the etiology of the peripheral 
neuropathy because an opinion was not requested.  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
supra.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Because the medical 
examination provided with respect to the Veteran's peripheral 
neuropathy is inadequate for rating purposes, the claim must 
be remanded pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination, with the appropriate VA 
examiner, to determine the etiology of 
any current eye disorder(s) (including 
cataracts, residuals of post-surgical 
bilateral pseudoaphakia, and cystoid 
macular edema of the left eye) and 
hypertension.  The relevant documents in 
the claims file should be made available 
to the examiner for review in connection 
with the examination.  The VA examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
current eye disorder(s) or hypertension 
is causally related to active duty 
service, to include as due to exposure to 
Agent Orange.  The VA examiner is 
specifically requested to comment on the 
service treatment records, including the 
Veteran's in-service histories.  The 
rationale for all opinions expressed 
should be provided in a legible report. 

2.  The RO/AMC should arrange for the 
Veteran's claims folder to be reviewed by 
the VA examiner who prepared the June 
2007 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's currently diagnosed 
peripheral neuropathy is related to or 
had its onset in service.  

If, and only if, that VA physician deems 
it necessary, should the Veteran be 
afforded another VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a probability of 50/50 or higher) 
that peripheral neuropathy found to be 
present had its onset in, or is related 
to, active duty service, to include as 
due to exposure to herbicides (Agent 
Orange).   
 
3.  Upon completion of the above, 
readjudicate the issues of service 
connection for hypertension, cataracts, 
residuals of post-surgical bilateral 
pseudoaphakia, cystoid macular edema of 
the left eye, and peripheral neuropathy.  
If the benefits sought on appeal remain 
denied, issue a Supplemental Statement of 
the Case to the Veteran, and allow the 
appropriate period for response.  
Thereafter, return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


